Title: To James Madison from Thomas Jefferson, 15 August 1806
From: Jefferson, Thomas
To: Madison, James



Monticello Aug. 15. 06.

I send you some papers from the Secretary of Louisiana for your office; also a letter from Sandford to Mr. Gallatin for your perusal & then to be reinclosed to Mr. Gallatin.  Altho’ I have not heard of your arrival at home, yet I trust that you are there.  I expect to set out for Bedford tomorrow or very shortly after, & shall be absent 10. days.  This may account for delays of answers to your communications should any occur.  After my return I shall hope to have the pleasure of seeing Mrs. Madison & yourself here.  Accept my affectionate salutations & assurances of constant esteem.
